NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GARY McCLOUD,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-3715
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Gary McCloud, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.